Citation Nr: 1508779	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  05-16 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

(The issue of entitlement to an annual clothing allowance is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.P.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran and R.P. presented testimony at a personal hearing in June 2007 before a Veterans Law Judge who has since retired from the Board.  In compliance with VA's governing laws and regulations, the Veteran was sent a letter in June 2012 notifying him of his right to another hearing before a different Veterans Law Judge.  38 U.S.C.A. § 7107(c) (West 2014); C.F.R. § 20.717 (2014).  The Veteran subsequently indicated that he did not desire another hearing and requested that VA expedite the processing of his appeal.  The Board finds that the Veteran has waived his right to a new hearing and will proceed with consideration of his claim.

The claim was remanded by the Board for additional development in October 2007, November 2010, and October 2012.  An expert medical opinion was sought by the Board in July 2013.  The Board denied the claim in a January 2014 decision.

The Veteran appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (Court) and in a Joint Motion, the parties requested that the Court vacate and remand the Board's decision.  In an October 2014 Order, the Court granted the Joint Motion.

The matter has now been returned for appellate review.  The record currently before the Board consists of paper claims files and an electronic file known as Virtual VA.
FINDINGS OF FACT

1.  There is no probative evidence that hypertension was present in service, is presumptively related to service, or is etiologically related to service. 

2.  There is no probative evidence that hypertension is proximately due to, or has been aggravated by, the Veteran's service-connected chronic pain syndrome, traumatic brain injury, and/or mood disorder, not otherwise specified.

3.  Greater weight is attached to the probative independent medical opinion obtained in April 2013 that it is less likely than not that the Veteran's hypertension was proximately due to or aggravated by his use of anti-inflammatory drugs used to control his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Notice specific to the claim for service connection for hypertension was provided to the Veteran in an October 2007 letter, as instructed in the Board's October 2007 remand; the claim was readjudicated in supplemental statements of the case dated December 2009, May 2012 and April 2013.  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect). 

The duty to assist was also met in this case.  The service treatment records are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file.  VA examinations with respect to the issue on appeal were obtained in February 2012 and November 2012.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted in its October 2012 remand, the Board finds that the VA opinion obtained in February 2012 is inadequate.  The opinion obtained in November 2012 as it pertains to the issue of service connection as secondary to the service-connected traumatic brain injury and mood disorder, not otherwise specified, is also inadequate.  

The VA opinion obtained in November 2012 as it pertains to the issue of direct service connection and service connection as secondary to the service-connected chronic pain syndrome, and the expert medical opinion obtained in September 2013 as it pertains to the issue of service connection as secondary to the service-connected traumatic brain injury and mood disorder, not otherwise specified, are adequate, as they are predicated on a full reading of the service, private and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record and the statements of the appellant, and the examiners provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Lastly, there has been substantial compliance with the Board's October 2007, November 2010 and October 2012 remand instructions as records from the Social Security Administration (SSA) were obtained; proper notice, as discussed above, was sent to the Veteran; and adequate opinions that address service connection on both a direct and secondary basis were obtained in November 2012 and September 2013.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, to include hypertension, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question") Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran is seeking entitlement to service connection for hypertension on both direct and secondary bases.  The essence of his claim for direct service connection is that he has had high blood pressure since service.  See e.g., August 2004 statements in support of claim.  The Veteran testified in June 2007 that his blood pressure was monitored during service, which included monitoring his diet and exercise.  The Veteran also seeks service connection for hypertension as secondary to his service-connected disabilities of chronic pain syndrome, traumatic brain injury, and mood disorder, not otherwise specified.  The essence of his claim for secondary service connection is that his hypertension may be related to stress.  

The Board notes at this juncture that for purposes of VA compensation, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

The service treatment records contain no findings attributed to hypertension.  Blood pressure readings were: 110/64 (March 1974 entrance exam), 112/68 (December 1979), 122/78 (March 1976 annual exam), 120/70 (March 1980), 120/90 (August 1977), 124/78 (April 1980), 124/86 (January 1979), 110/76 (August 1980), 116/86 (December 1979), 96/62 (August 1980), 120/70 (December 1979), and 120/68 (August 1980 separation exam).  The Board notes that although the August 1977 blood pressure reading reflects a slightly elevated diastolic pressure, all the other readings were within normal limits. 

The Veteran underwent a post service examination in April 1981, which is within one year of his October 1980 discharge from service.  He did not report high blood pressure or hypertension.  The Veteran's blood pressure was 120/72 at the examination.  This reading is well within normal limits.  

The Veteran was subsequently diagnosed with hypertension.  See VA and private treatment records.  

The Veteran underwent a VA examination in February 2012, at which time his claims folder was reviewed.  In pertinent part, he reported that he was diagnosed with hypertension in 1977; however, after reviewing both the service and post-service medical evidence, the examiner indicated that the date of diagnosis was 1989.  The opinion provided at the time of the examination has been deemed inadequate and will not be discussed.

The Veteran underwent another VA examination in November 2012, at which time his claims folder was reviewed.  The Veteran was diagnosed with essential hypertension and the examiner provided an opinion that it is less likely than not that any hypertension had its onset during active service.  The rationale in support of this opinion was that the service treatment records were silent regarding a diagnosis of hypertension and that there was a temporal gap of nine year from military discharge in 1980 to diagnosis of hypertension in 1989.  The examiner also noted that private medical records dated in 1987 and 1988 were also silent for a diagnosis of hypertension.  The examiner also provided an opinion that it is less likely than not that the hypertension was caused or permanently aggravated by the service-connected chronic pain syndrome.  The examiner explained that while acute pain causes a surge of adrenaline and a rise in heart rate and blood pressure, usually chronic pain does not since adrenaline levels, blood pressure and heart rate fall back to normal.  The examiner also explained that on the other hand, long term use of anti-inflammatory drugs like ibuprophen, naproxen, rofecoxib, and celecoxib can make your blood pressure go up by affecting the kidney's ability to get rid of water and salt.  These opinions, which are supported by adequate rationale, are afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  As noted above, the opinion provided in November 2012 as it pertained to service connection as secondary to the service-connected traumatic brain injury and mood disorder, not otherwise specified, was inadequate and will not be discussed.  

The Board sought an expert medical opinion in July 2013 regarding whether it is at least as likely as not that the Veteran's hypertension was due to or the result of his service-connected traumatic brain injury and/or mood disorder, not otherwise specified and, if not, whether it is at least as likely as not that the Veteran's hypertension had been aggravated by his service-connected traumatic brain injury and/or mood disorder, not otherwise specified.  The opinion was obtained in September 2013.  After reviewing the Veteran's claims folder, to include in-service and post-service blood pressure readings, it was the expert's opinion that it is less likely than not that the Veteran's hypertension is due to or the result of his service-connected traumatic brain injury and/or mood disorder, not otherwise specified.  The rationale employed was that blood pressure may increase temporarily during stress by releasing hormones like adrenaline and cortisol; however, stress has not been proven to cause chronic high blood pressure.  It was also the expert's opinion that it is less likely than not that the Veteran's hypertension is or has been aggravated by his service-connected traumatic brain injury and/or mood disorder, not otherwise specified.  The rationale employed was that blood pressure might get aggravated when stressed; however, it is transient and does not contribute to permanent increase in blood pressure.  The opinions provided by the expert, which are both supported by adequate rationale, are afforded high probative value.  See Prejean, 13 Vet. App. at 448-9. 

At this juncture, the Board notes that it appears that the Appeals Management Center (AMC) requested clarification of the November 2012 VA examiner's opinion that on the other hand, long term use of anti-inflammatory drugs like ibuprophen, naproxen, rofecoxib, and celecoxib can make your blood pressure go up by affecting the kidney's ability to get rid of water and salt.  See March 2013 deferred rating decision.  A March 2013 medical opinion request routing slip indicates that an independent medical opinion was requested.  The independent medical opinion was obtained in April 2013.  None of these records (March 2013 deferred rating decision; March 2013 medical opinion request routing slip; and April 2013 independent medical opinion) appear to have been of record at the time the Board requested an expert medical opinion in July 2013 and/or when it issued its now-vacated January 2014 decision.  

In the April 2013 independent medical opinion, Dr. L.T-C. reported that although the November 2012 VA examiner argued that anti-inflammatory drugs are capable of elevated blood pressure because of the effect on the kidneys' ability to get rid of water and salt, it would be further argued that it would be as least as likely as not that the kidney function would be abnormal.  However, in this case, the Veteran's kidney function was normal.  Therefore, it is less likely than not that the Veteran's hypertension was proximately due to or aggravated by his use of anti-inflammatory drugs.  Dr. T-C also indicated that it is at least as likely as not that the Veteran's obesity is a major contributing factor to his hypertension and that he was also borderline diabetic (and that insulin resistance and hyperinsulinemia, which are components of the metabolic syndrome, have been implicated in the pathophysiology of hypertension).  The independent medical opinion obtained in April 2013, which is supported by adequate rationale, is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9. 

The preponderance of the evidence is against the claim for service connection for hypertension on a presumptive basis.  This is so because there is no indication that the Veteran's hypertension manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  Rather, the only blood pressure reading during this timeframe, that taken at the time of the April 1981 VA examination, was well within normal limits at 120/72, and no diagnosis of hypertension was made at that time.  

The preponderance of the evidence is also against the claim for service connection for hypertension on a direct basis.  As an initial matter, the service treatment records are devoid of reference to complaint of, or treatment for, hypertension and all but one of the in-service blood pressure readings were within normal limits.  In addition, although the post-service evidence of record clearly establishes that the Veteran has a current disability of hypertension, there is no probative evidence to establish that hypertension had its onset in service.  

The Board acknowledges the Veteran's assertion that he developed hypertension in service.  This assertion, however, is not corroborated by the service treatment records since only the August 1977 record revealed an elevated diastolic blood pressure reading of 120/90 and seven subsequent blood pressure readings were within normal limits.  The Board also acknowledges the Veteran's assertion that he is competent to report a continuity of symptoms and that hypertension is a condition that is susceptible to lay observation.  See December 2013 brief.  While the Veteran has consistently reported that he has had hypertension since service, he has not described symptomatology associated with his hypertension.  Moreover, the assertion that he has had hypertension since service is not corroborated by the post-service medical evidence of record, as there was no diagnosis of hypertension made at the time of the April 1981 VA examination and it was not until later in the 1980s that the Veteran was diagnosed with hypertension.  See VA and private treatment records.  The Board also disagrees with the Veteran's assertion that hypertension is a condition that is susceptible to lay observation.  This is so because hypertension is a disability that originates internally and involves processes that cannot be directly observed, which is distinguishable from those types of disabilities that are capable of direct observation, to include a separated shoulder, varicose veins, and flat feet.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  

In addition, the Board attaches greater probative weight to the clinical findings of skilled professionals than to the Veteran's statements made in connection to his claim for VA benefits.  In this vein, the only probative opinion of record establishes that it is less likely than not that the Veteran's hypertension had its onset during active service.  See November 2012 VA examination report.  

The preponderance of the evidence is also against the claim for service connection for hypertension on a secondary basis.  While the Board acknowledges the Veteran's assertions that the stress associated with his service-connected disabilities of chronic pain syndrome, traumatic brain injury, and mood disorder, not otherwise specified, has caused or aggravated his hypertension, it again attaches greater probative weight to the clinical findings of skilled professionals than to the Veteran's statements made in connection to his claim for VA benefits.  In this regard, the only probative opinions of record establish that hypertension was not caused or aggravated by the Veteran's service-connected chronic pain syndrome, traumatic brain injury, and/or mood disorder, not otherwise specified.  See id.; see also September 2013 expert medical opinion.  

The Joint Motion determined that in its now-vacated January 2014 decision, the Board did not reconcile the November 2012 VA examiner's opinion relating one's blood pressure's "going up" due to long-term use of anti-inflammatory medications with the Veteran's history of using some of the very medications that the examiner identified.  Because the Board did not reconcile that history with the examiner's seeming indication that those medications could cause hypertension, its statement of reasons or bases is inadequate.  The Board will address that failure now.

As noted above, although the November 2012 VA examiner did state that long term use of anti-inflammatory drugs like ibuprophen, naproxen, rofecoxib, and celecoxib can make your blood pressure go up by affecting the kidney's ability to get rid of water and salt, the AMC sought an independent medical opinion to address this statement, which was provided by Dr. T-C in April 2013.  Also noted above, Dr. T-C provided an opinion that it is less likely than not that the Veteran's hypertension was proximately due to or aggravated by his use of anti-inflammatory drugs.  The rationale was that if anti-inflammatory drugs were to elevate blood pressure because of the effect on the kidneys' ability to get rid of water and salt, it would be as least as likely as not that the kidney function would be abnormal, which, in this case, it was not.  The Board attaches greater weight to Dr. T-C's probative opinion than to the November 2012 VA examiner's probative opinion because the rationale employed by Dr. T-C considered/factored in objective evidence specific to this Veteran (normal kidney function results) rather than making a general statement that did not consider or factor in objective evidence specific to the Veteran.  For this reason, the Board finds that the preponderance of the evidence is also against the claim for service connection for hypertension as secondary to medications used by the Veteran to control his service-connected disabilities.  

As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  



ORDER

Service connection for hypertension is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


